In a negligence action! to recover damages for injury to person and property arising out of a collision between the female plaintiff’s automobile, operated by the male plaintiff, and the defendant Hertz Corporation’s truck operated by defendant Bellezz^., the defendants appeal from a judgment of the Supreme Court, Kings Counity, entered on June 21, 1962 after trial, upon a jury’s verdict, in favor of plaintiff Pasquale Attanasio for $32,850 and in favor of plaintiff Angelina Attanasio for $210. As to the plaintiff Angelina Attanasio, the judgment is affirmed, without costs. As to the plaintiff Pasquale Attanasio, the judgment is reversed on the law and on the facts, the action is severed and a new trial ordered, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff Pasquale Attanasio shall serve and file a written stipulation consenting to reduce to $20,000 the amount of the verdict in his favor, in which event the judgment, as so reduced, is affirmed, without costs. In our opinion, upon this record, the jury’s verdict for the male plaintiff was excessive. We have considered the other points urged and find them without merit. Beldoek, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.